Citation Nr: 1524163	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for brain disease.

3.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from July 1950 to August 1973.  He had service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge and 2 awards of the Bronze Star Medal with V device.  

The Veteran resides in Germany; and, therefore, his case has been developed and adjudicated by the Foreign Cases Division of the Pittsburgh RO.

This case was previously before the Board of Veterans' Appeals (Board) in September 2011, when it was remanded to the RO for further development.  

The RO attempted to develop the record, in part, using the resources available to the American Consulate General.  However, the Veteran did not respond to any of VA requests associated with the attempted development.  Thereafter, the RO confirmed and continued the denials of service connection for a thyroid disorder and brain disease, as well as the claim for an increased rating for a bilateral hearing loss disability.  The case was, then, returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not responded to VA requests, dated in September 2011 and January 2012, for information and evidence necessary to develop his request to reopen a claim of entitlement to service connection for a thyroid disorder.  

2.  The Veteran's brain disease, diagnosed primarily as leukodystrophy, was first manifested many years after the Veteran's retirement from the service, and the preponderance of the evidence is against a finding that it is in any way related to service.
3.  The Veteran has not responded to VA requests, dated in September 2011 and January 2012, for information and evidence necessary to develop his claim of entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.  


CONCLUSIONS OF LAW

1.  With respect to the Veteran's request to reopen a claim of entitlement to service connection for a thyroid disorder, the appeal is considered abandoned.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.158 (2014).

2.  Brain disease, diagnosed primarily as leukodystrophy, is not the result of any disease, injury, or event incurred in or aggravated by service, including his exposure to ionizing radiation and Agent Orange, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2014).  

3.  With respect to the Veteran's claim of entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability, the appeal is considered abandoned.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.158 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claims and the petition to reopen the previously denied claim of entitlement to service connection for a thyroid disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.

Thyroid Disorder:  In August 1991 and February 2003, the VA denied the Veteran's claim of entitlement to service connection for a thyroid disorder.  The Veteran was notified of those decisions, as well as his appellate rights; however, a notice of disagreement was not received in either case with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1991).  In January 2008, the Veteran requested that the VA reopen his claim of entitlement to service connection for a thyroid disorder.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

In April 2010, the RO confirmed and continued the denial of entitlement to service connection for a thyroid disorder.  The Veteran disagreed with that decision and appealed to the Board.  In its September 2011, the Board remanded the case to the RO for further development.  

Later in September 2011, pursuant to the Board's remand, the RO informed the Veteran of the final denials in August 1991 and February 2003, the basis for those denials, and the types of evidence necessary to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1, (2006).  The RO also asked the Veteran to identify all health care providers (VA and non-VA), not evidenced by the then-current record, who had treated him for a thyroid disorder.  The RO informed the Veteran that after he supplied the appropriate authorization, it could assist him in requesting information and evidence from his private health care providers.  The RO also informed the Veteran that it would obtain any records he identified which reflected his treatment by or through the VA.  In addition, the RO stated the Veteran that he could submit his own statement or statements from people who had witnessed the effect that his thyroid disorder had had on him.  To effect the noted development, the RO stated that it was enlisting the assistance of the American Consulate General.

In February 2012, the American Consulate General in Frankfurt, Germany, informed the RO that the Veteran had not responded to its correspondence and that it was closing his case until further notice.  

In December 2014, the RO confirmed and continued the denial of entitlement to service connection for a thyroid disorder.  

When, as in this case, evidence is requested in connection with a request to reopen a previously denied claim is not furnished within 1 year after the date of request, the claim is considered abandoned.  38 U.S.C.A. § 501; 38 C.F.R. § 3.158.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Further action will not be taken unless a new claim for service connection for a thyroid disorder is received.  

Brain Disease:  From June 2009 through March 2010, the RO obtained information and evidence from the Defense Threat Reduction Agency, as well as opinions from the Director of the VA Radiation and Physical  Exposures Section and the Director of the VA Compensation and Pension Service.  In September 2011, pursuant to the Board's September 2011 remand, the RO attempted to schedule a VA examination through the American Consulate General in Frankfurt, Germany.  The purpose of the examination was to determine the nature and etiology of any brain disease found to be present.  However, the Veteran failed to respond to any correspondence from the American Consulate General so that such an examination could be scheduled.  
The Board will adjudicate the claim on the record as it now is comprised.

Hearing Loss Rating:  In April 2010, the RO denied the Veteran's claim for a rating in excess of 10 percent for his service-connected hearing loss disability.  The Veteran disagreed with that decision, and appealed to the Board.  In its September 2011, the Board remanded the case to the RO for further development.  

Later in September 2011, pursuant to the Board's remand, the RO also asked the Veteran to identify all health care providers (VA and non-VA), not evidenced by the then-current record, who had treated him for a hearing loss disability.  The RO noted that the last audiological notes of record were dated in December 2007.  The RO informed the Veteran that after he supplied the appropriate authorization, it could assist him in requesting information and evidence from his private health care providers.  The RO also informed the Veteran that it would obtain any records he identified which reflected his treatment by or through the VA.  In addition, the RO noted that the Veteran could submit his own statement or statements from people who had witnessed the effect that the Veteran's hearing loss disability had had on him.  

In September 2011, the RO notified the Veteran that it had ordered an examination to determine the severity of his hearing loss disability.  The RO stated that it had asked the American Consulate General in Frankfurt, Germany for its assistance in helping to arrange a time and place for the appointment.  The RO cautioned the Veteran not to wait for the American Consulate General to contact him.  The RO informed the Veteran that if he was being treated by a private physician, he should let the American Consulate General know, because the Veteran's physician may be able to conduct the examination.  The RO attached VA Form 21-2507, Request for Physical Examination and a set of examination protocols for his hearing loss disability.  They were intended for the use of the examiner in providing the VA with a report that was adequate for rating purposes.  Copies of that form and protocols were also sent to the American Consulate General, and the Veteran was informed that the completed examination forms should be forwarded to the VA through the American Consulate General.  

The RO informed the Veteran that in 60 days, it would follow up with him to determine the status of the examination and to remind him that he had 30 days remaining to have the examination scheduled.  It was noted that if he did not report for the examination, it could have an adverse effect on his appeal.  

In January 2012, the RO notified the Veteran that it had not received his examination report.  The RO stated that in order to render a timely decision,  it would decide his appeal in 30 days from the date of the letter.  

In February 2012, the American Consulate General in Frankfurt, Germany, informed the RO that the Veteran had not responded to its correspondence and that it was closing his case until further notice.  

In December 2014, the RO confirmed and continued the denial of entitlement to a rating in excess of 10 percent for his hearing loss disability.   

When evidence is requested in connection with a claim for an increased rating is not furnished within 1 year after the date of request, the claim is considered abandoned.  38 U.S.C.A. § 501; 38 C.F.R. § 3.158.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Further action will not be taken unless a new claim is received for an increased rating for the Veteran's service-connected hearing loss disability.  

Merits of the Claim - Brain Disease

In September 2011 and January 2012, the RO also attempted to develop the record with respect to the Veteran's claim of entitlement to service connection for brain disease.  Although such development proved fruitless, the Board must, nevertheless, consider the claim on its merits.  Unlike the Veteran's claims for an increased rating or to reopen a previously denied claim for service connection, the Veteran's claim for service connection for brain disease is an original claim and must be decided on the basis of the evidence of record.  38 C.F.R. § 3.158(a).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For organic diseases of the nervous system, such as leukoencephalitis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Although the veteran is entitled to consideration under the law and regulations governing presumptive service connection, the failure to meet those requirements is not dispositive. He may still show a direct link between the disability in question and service.  Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran contends that his brain disease is, primarily, the result of his exposure to radiation during nuclear weapons testing in service in 1953.  In the alternative, he contends that it is the result of his exposure to Agent Orange in the Republic of Vietnam.  Therefore, he maintains that service connection for brain disease is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claim.  

The Veteran is competent to testify about what he experienced during and since his retirement from the service.  For example, he is competent to report those times when he experiences head pain or cognitive difficulty.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing those symptoms.  The question of the cause of his cognitive difficulty and any relationship to claimed exposure to radiation or Agent Orange involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is chronic, identifiable brain disease uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  Indeed, his lay assertions have been investigated by competent medical review and found not supportable.  Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Veteran's service treatment records are negative for any complaints or clinical findings of brain disease of any kind.  Such a disorder was not manifested until November 2004 at the Munich and Schwabing City Hospital.  An MRI of the skull and a CT of the cranium revealed leukodystrophy  A consultation with the Neurology Service confirmed the diagnosis but stated that the etiology was unclear without clinical neurological manifestations.  The differential diagnosis was metachromatic leukodystrophy (possibly caused by exposure to radiation or toxins), adrenoleukodystrophy, mitochondropathy.

In June 2005, the Veteran was seen by G. D. S. for radiation cognitive issues.  It was noted that an MRI revealed diffuse leukodystrophy, most likely due to radiation exposure.  G. D. S. noted that the Veteran was at the Nevada Proving Grounds in 1951.  Neurodiagnostic testing was requested to attempt to quantify the Veteran's deficits and to update his VA  benefits.  

In June 2009, the Defense Threat Reduction Agency reported that the Veteran's external gamma dose was 16 rem and that the external neutron dose was 0.5 rem.  The internal committed dose to the brain (alpha) was 0.1 rem and the internal committed dose to the brain (beta and gamma) was also 0.1 rem.  

In February 2010, VA's Director of Radiation and Physical Exposures noted the Veteran's radiation exposure set forth by the Defense Threat Reduction Agency.  She cited the 2005 opinion from G. D. S. but noted that it did not mention the dose of radiation the Veteran might have received or cite any literature references to support a dose response for the MRI abnormalities.  The VA Director of Radiation and Physical Exposures stated that the tolerance dose of the brain with fractional radiotherapy over 5 to 6 weeks is the thought to be 55 Gy (5500 rad)(generally administered in 1.8 Gy daily fractions).  She noted that postirradiation necrosis had rarely been reported at fractional doses of less than 60 Gy.  She stated that white matter injury apparent on MRI has been seen at doses of 20 Gy accompanied by mexotrexate chemotherapy but not after radiation therapy alone.  She reported that these doses were far greater than those received by the Veteran.  She noted the Veteran' s report of cognitive changes; however, she stated that a study of dementia in atomic bomb survivors by Yamada et al. found no correlation between either vascular or Alzheimer's dementia and radiation exposure.  In light of the foregoing discussion, the VA Director of Radiation and Physical Exposures opinion that it was unlikely that the Veteran's diffuse leukodystrophy noted on MRI could be attributed to ionizing radiation exposure during the Veteran's military service.

In March 2010, following a review of the evidence in its entirety, the Director of the VA Compensation and Pension Service opined that there was no reasonable possibility that the Veteran's diffuse leukodystrophy (noted on MRI) resulted from his exposure to ionizing radiation in the service.  

There are certain diseases, including brain cancer, which are specific to radiation-exposed veterans.  If such disorder is manifested in a radiation exposed Veteran, service connection is presumed.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  Such exposure may occur during participation in atmospheric nuclear testing.  

In January 1987, the Department of the Army reported that from March 17 to March 24, 1953, the Veteran had participated in atmospheric nuclear testing during Operation Upshot-Knothole.  It was found that the radiation exposure to participants was, generally, quite low.  Less than a few participants exceeded the Federal guidelines of 5 rem in any calendar year.  The Veteran's total reconstructed external dose of gamma and neutron radiation was 3.118 rem.  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided pursuant to paragraph (a)(2) of this section are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  Radiogenic disease includes any form of cancer including tumors of the brain.  38 C.F.R. § 3.311.  

The evidence shows that the Veteran has diffuse leukoencephalitis.  Although diffuse leukoencephalitis is not a radiogenic disease, the 2005 opinion from  G. D. S. suggests that the Veteran's leukodystrophy is the result of his inservice exposure to atmospheric nuclear testing.  However, the physician does not cite any scientific literature to support his opinion, does not cite the estimated amount of radiation to which the Veteran was exposed, and does not report any explanation for his opinion.  Conversely, the VA Director of Radiation and Physical Exposures provides an expert opinion that it is unlikely that the Veteran's diffuse leukodystrophy could be attributed to ionizing radiation.  She cited the radiation dosages provided by the Defense Threat Reduction Agency, and provided a comprehensive explanation to support her opinion including references to the scientific literature.  In addition, the Director of the VA Compensation and Pension Service has reviewed the entire record and has found no evidence which to contravene that opinion.  Accordingly, service connection is not warranted for brain disease due to the Veteran's exposure to ionizing radiation.  However, that does not end the inquiry.  The Veteran also contends that it is the result of his exposure to Agent Orange.  

By virtue of his service in the Republic of Vietnam, the Veteran is presumed to have had such exposure.  Therefore, he may take advantage of the presumptions regarding associated diseases.  38 C.F.R. § 3.307(a)(6)(iii).  

For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2009); 38 C.F.R. § 3.309(e) (2008).  The presumptive diseases are selected by the Secretary based on periodic review and evaluation by the National Academy of Sciences of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence; an association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association. See 38 U.S.C.A. § 1116(b); 38 C.F.R. § 1.17(d)(1).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for conditions, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  

Brain disease, diagnosed primarily as leukodystrophy is not one of the disorders considered to be the presumptive result of exposure to Agent Orange.  In December 2013, the National Academy of Sciences issued Veterans and Agent Orange: Update 2012 (Update 2012).  Based upon Update 2012 and prior NAS reports, the Secretary of the VA determined that that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam was not warranted for many disorders, including, neurobehavioral disorders (cognitive and neuropsychiatric).  

As noted above, however, the law does not preclude a veteran from establishing service connection with proof of direct causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). However, the Veteran has not provided any medical evidence in that regard.  Accordingly, the weight of the evidence is against Agent Orange as a causal agent in the development of the Veteran's brain disease, diagnosed primarily as leukodystrophy.

The preponderance of the competent evidence of record against the Veteran's claim of entitlement to service connection for brain disease.  There is no evidence of brain disease in service, and the probative evidence of record is against a finding of a nexus to service.  In short, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for brain disease is not warranted, and the appeal is denied.  


ORDER

With respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thyroid disorder, the appeal is dismissed.

Entitlement to service connection for brain disease is denied.

With respect to the issue of entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability, the appeal is dismissed.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


